Citation Nr: 0027245	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for headaches, nervous 
disability to include anxiety and depression, a disability 
manifested by the hand falling asleep, shaking and dizziness 
claimed as due to a head injury in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel





INTRODUCTION

The veteran had active service from April 1974 to April 1976.


This appeal arises from a September 1998 rating decision of 
the Nashville, Tennessee Regional Office (RO).  Thereafter, 
the veteran relocated and this claim is now being handled by 
the St. Louis RO.  

In January 1999, the veteran requested a personal hearing at 
the RO before a hearing officer.  The veteran failed to 
appear for a personal hearing that was scheduled in April 
1999.  He again requested a hearing at the RO on the June 
1999 substantive appeal.  A hearing was scheduled in 
September 1999; prior to the date of the hearing the veteran 
requested that the hearing be rescheduled at a later date.  
The veteran then failed to appear for a personal hearing in 
November 1999.  No further request has been made for a 
personal hearing by the veteran.


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
to show that he currently suffers from headaches, nervous 
disability to include anxiety and depression, a disability 
manifested by the hand falling asleep, shaking or dizziness 
claimed as due to a head injury during service that is 
related to disease or injury in service.

2.  The veteran's claim of entitlement to service connection 
for headaches, nervous disability to include anxiety and 
depression, a disability manifested by the hand falling 
asleep, shaking and dizziness claimed as due to a head injury 
in service is not plausible.



CONCLUSION OF LAW

The claim of entitlement to service connection for headaches, 
nervous disability to include anxiety and depression, a 
disability manifested by the hand falling asleep, shaking and 
dizziness claimed as due to a head injury in service is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The service medical records include the April 1974 report of 
medical history which shows that the veteran reported a minor 
head injury (concussion) while playing football prior to 
service.  The veteran was treated for stomach cramps, 
dizziness, nausea, coughing, post nasal drip, headaches and 
diarrhea in November 1974.  He complained of contusions of 
the face later in November 1974.  A friend of the veteran's 
indicated that the veteran might have taken some speed on the 
beach.  There was a small laceration under the right eye.  In 
December 1974, the veteran was brought to sick bay after 
falling out of a chair while watching a movie.  Now, he was 
said to be having a possible seizure.  He had been nervous 
the day before.  There was no nausea, vomiting, blurring of 
vision or headaches.  Vision was normal.  Cranial nerves were 
intact.  The impression was post syncope of questionable 
etiology.  

A January 1976 service medical notation indicates that the 
veteran's health record was closed on that date by reason of 
desertion.

Received in July 1998 were VA outpatient records from 1997.  
In September, it was noted that the veteran had tremors of 
the upper body, arms and legs.  He reported having these 
tremors from service due to several injuries suffered in 
action.  The assessment was a routine work-up.  Questionable 
nervous tremors was also assessed.  A psychiatric clinic 
notation includes questionable anxiety disorder.

A February to March 1998 VA hospital report shows that the 
veteran had been admitted to domiciliary with a rather 
obscure history of a head injury followed by the onset of 
tremor.  The diagnoses were hopelessness, possible chronic 
obstructive brain syndrome, non-specific dermatitis, non-
specific depressive disorder and histrionic personality 
traits with somatization.  

A February 1998 VA psychiatry notation included a complaint 
of headaches.  The impressions were rule out somatization 
disorder, anxiety disorder, alcohol abuse and rule out 
malingering.  In March, the assessment was major depression, 
rule out anxiety disorder and somatiform disorder and a 
history of alcoholism in remission.

A March 1998 VA neurology clinic notation shows that the 
veteran complained of dizziness and numbness of the hands.  
The history of a closed head injury was very tenuous.  
Examination showed myriad functional conversion type 
findings.  There were no real neurologic deficits on 
examination.  The recommendation was to continue psychiatric 
care.

An April 1998 VA hospital report shows that the veteran 
reported a problem with nerves which started 2 days after 
sustaining a head injury in 1975.  The diagnoses were 
undifferentiated somatoform disorder, mood disorder and 
depressed due to remote head trauma, and histrionic 
personality traits.  

The first medical manifestation of the disabilities claimed 
on appeal date from 1997 and 1998, more than 20 years after 
separation from service.  There is no competent medical 
evidence, moreover, which would connect any post service 
manifestation of the disabilities claimed on appeal with the 
veteran's service.  As detailed above, the veteran routinely 
related a history of having suffered a closed head injury in 
service when seeking VA treatment in 1997 and 1998.  There is 
no basis in the record, however, that would support the 
veteran claim of an inservice head trauma.  Thus, the medical 
references to the head injury with resulting disability (such 
as the April 1998 VA hospital report) are solely based on the 
veteran's unsubstantiated accounts and, as a result, all such 
evidence lacks probative value. See Reonal v. Brown, 5 Vet. 
App. 458 (1993).  Accordingly, the Board finds that there is 
no nexus medical evidence to support the veteran's claim that 
any of the currently claimed disorders is related to an 
inservice head injury.

The only evidence that would support the veteran's claim is 
found in his statements; however, lay evidence is inadequate 
to establish a medical diagnosis or a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
the veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of presenting a well grounded claim of service 
connection.  

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the veteran has been informed as to 
the type of evidence required to complete his service 
connection claim; accordingly, VA's duty under Robinette has 
been fulfilled.  


ORDER

As a well grounded claim has not been submitted, entitlement 
to service connection for headaches, nervous disability to 
include anxiety and depression, a disability manifested by 
the hand falling asleep, shaking and dizziness claimed as due 
to a head injury in service is denied.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

